Citation Nr: 1021504	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss, assigning a noncompensable disability 
rating.  (The Board notes that the Denver, Colorado, RO has 
jurisdiction of the Veteran's claim.)

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to an initial compensable disability rating 
for bilateral hearing loss.

During the April 2010 BVA hearing, the Veteran stated that 
his currently service-connected bilateral hearing loss had 
increased substantially in severity since his March 2008 VA 
audiological examination.  Specifically, the Veteran stated 
that his hearing loss had increased while his word 
recognition skills had decreased.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).  Accordingly, the 
Board finds that the Veteran should be afforded a new VA 
audiological examination to determine the current severity of 
his bilateral hearing loss.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his hearing loss.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to report complaints and 
clinical findings in detail.

The examiner is also requested to offer 
comments and an opinion as to the 
impact of any functional impairment due 
to the Veteran's bilateral hearing loss 
upon his ability to engage in 
substantially gainful employment.  An 
assessment of the Veteran's employment 
history, educational background, and 
day-to-day functioning in relation to 
his bilateral hearing loss should be 
provided.  In forming the opinion, the 
examiner should disregard both the age 
and any nonservice-connected 
disabilities of the Veteran.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

